1. The accused was charged with the manufacture of intoxicating liquors. Applying the rule laid down in Yonce v. State, 154 Ga. 419 (114 S.E. 325), and Flint v. State, 29 Ga. App. 222 *Page 698 
   (114 S.E. 585), both of which were cases of manufacturing intoxicating liquors. to the evidence in the instant case, the verdict was authorized.
2. In the Yonce case, supra, the Supreme Court answered a certified question from this court, and laid down a rule which was later embodied in a charge by the trial court. This charge was approved by this court in Smith v. State, 43 Ga. App. 223
(158 S.E. 365). See also West v. State, 68 Ga. App. 56,  62 (22 S.E.2d 115). The excerpt from the charge here excepted to is supported by all of the above-cited cases.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                       DECIDED FEBRUARY 24, 1944.